Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 1 of 18



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE




     * * * * * * * * * * * * * * * * * *
                                       *
     UNITED STATES OF AMERICA          *
                                       *            13-cr-96-01-PB
                  v.                   *            March 31, 2014
                                       *            11:15 a.m.
     IDRIS SOYEMI                      *
                                       *
     * * * * * * * * * * * * * * * * * *




                  TRANSCRIPT OF CHANGE OF PLEA HEARING
                 BEFORE THE HONORABLE PAUL J. BARBADORO




     Appearances:

     For the Government:       Arnold Huftalen, AUSA
                               U.S. Attorney's Office
                               53 Pleasant Street
                               Concord, NH 03301

     For the Defendant:        Andrew R. Schulman, Esq.
                               Getman Schulthess & Steere PA
                               1838 Elm Street
                               Manchester, NH 03104

     Probation Officer:        Sean Buckley

     Court Reporter:           Sandra L. Bailey, LCR, CM, CRR
                               Official Court Reporter
                               United States District Court
                               55 Pleasant Street
                               Concord, NH 03301
                               (603)225-1454
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 2 of 18

                                                                       2

 1                               BEFORE THE COURT

 2                  THE CLERK:     Court is in session and has for

 3   consideration a change of plea hearing in the United

 4   States of America verses Idris Soyemi, Criminal Case No.

 5   13-cr-96-01-PB.

 6                THE COURT:     All right, sir, I understand you

 7   intend to plead guilty to a one-count information

 8   charging you with wire fraud; is that right?

 9                THE DEFENDANT:      Yes, your Honor.

10                THE COURT:     I'm going to ask you a series of

11   questions.     You need to speak your answers because what

12   we say is being recorded.         You also need to respond

13   truthfully.     So I'll direct the deputy clerk to place

14   you under oath now.

15                THE CLERK:     Please raise your right hand.

16                (Defendant duly sworn.)

17                THE COURT:     Be seated and remain -- you can

18   remain seated throughout the proceeding.

19                If you don't understand something I'm saying

20   to you, interrupt me and ask me to explain.              Do you

21   understand?

22                THE DEFENDANT:      Yes, your Honor.

23                THE COURT:     How far did you go in school?

24                THE DEFENDANT:      Bachelor's degree, sir.

25                THE COURT:     Do you have any difficulty
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 3 of 18

                                                                               3

 1   reading?

 2               THE DEFENDANT:       No, your Honor.

 3               THE COURT:      Were you able to read the charge,

 4   that is a one-count indictment charging you with the

 5   offense of wire fraud, were you able to read that

 6   charge?    It was an indictment; right?

 7               MR. HUFTALEN:       It's an indictment.       It's in

 8   two counts.     He's pleading to One and we will be

 9   dismissing Two.

10               THE COURT:      Oh, okay.

11               MR. HUFTALEN:       Count One, you're correct,

12   Count One is wire fraud and that's what he is pleading

13   to.

14               THE COURT:      Count Two will be dismissed.

15               MR. HUFTALEN:       Yes.

16               THE COURT:      All right.     So you're going to

17   plead to Count One of the indictment charging you with

18   wire fraud.

19               Do you understand you're pleading guilty to

20   that charge?

21               THE DEFENDANT:       Yes, your Honor.

22               THE COURT:      You would not have to prove your

23   innocence to this charge.         Instead, the government would

24   have to prove your guilt beyond a reasonable doubt.                 And

25   the prosecutor would have to prove certain things called
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 4 of 18

                                                                           4

 1   elements of the offense in order for you to be found

 2   guilty.     The elements of the offense of wire fraud are

 3   as follows and they're described in the Acknowledgment

 4   and Waiver of Rights form you signed.

 5                The first thing the prosecutor would have to

 6   prove is that there was a transmission by wire or

 7   telecommunication in interstate commerce of writings or

 8   signals for the purpose of executing a scheme or

 9   artifice to defraud or obtain -- that really isn't the

10   right way to describe the elements here.             Let me do it

11   my way.

12                (Pause.)

13                THE COURT:     You know what, I've got to go up

14   and get a -- this isn't the right way to state the

15   elements of the offense of wire fraud.

16                MR. SCHULMAN:      I'm the one who stated them.

17                THE COURT:     It's kind of a jumble.        I'm going

18   to have to go get the model instruction and instruct on

19   it.   It's in such a passive voice that it suggests that

20   the crimes committed is somebody else did all these

21   things.     The key element of wire fraud is he must have

22   devised it or participated in a scheme or artifice to

23   defraud.     That's the core requirement.          And this

24   element, this isn't sufficient.           So we'll take a short

25   break.     I'll go get the model instruction and I'll bring
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 5 of 18

                                                                          5

 1   it down.

 2                MR. HUFTALEN:      I have the model instructions

 3   from another case, from Judge Hornby's more recent model

 4   instructions, if it will save the court some time.

 5                THE COURT:     You have it right there?         Okay,

 6   yeah.     Hand it up, please.

 7                MR. SCHULMAN:      I apologize, your Honor.         I

 8   didn't mean it to sound passive.

 9                THE COURT:     No, no offense.      But I really want

10   the prosecutor to do the elements of offense part in

11   these because defense lawyers, they know them, but they

12   aren't used to describing them because they don't charge

13   people.

14                MR. HUFTALEN:      What I'm handing to your deputy

15   clerk is what I had for Mr. Ngo whose plea you took a

16   while ago on wire fraud who this defendant was involved

17   with.     I made some notations on there to correct a typo

18   to take Mr. Ngo's name off.

19                (Pause.)

20                THE COURT:     Let me just take a minute and I'll

21   go up and get my instruction.

22                (Pause.)

23                THE COURT:     All right, so as I said, the

24   prosecutor would have to prove your guilt of this charge

25   at trial and you wouldn't have to prove your innocence.
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 6 of 18

                                                                              6

 1   So the burden would be on him at your trial to come

 2   forward and present evidence sufficient to satisfy every

 3   element of the offense of wire fraud.            Do you understand

 4   that?

 5               THE DEFENDANT:       Yes, your Honor.

 6               THE COURT:      Now, the Acknowledgment and Waiver

 7   of Rights form recites the elements, and it's just

 8   not -- it's correct but it's not the way I like to

 9   describe the elements.        So I'm going to describe them to

10   you somewhat differently.         If you don't understand what

11   I'm saying, interrupt me and ask me to explain.                  Okay?

12               THE DEFENDANT:       Yes, your Honor.

13               THE COURT:      All right.     So, in order to be

14   guilty of wire fraud the first thing that a prosecutor

15   would have to prove is that a scheme existed

16   substantially as charged in the indictment to defraud

17   and obtain money or property of another by means of

18   false or fraudulent pretenses.           Okay?   That's the first

19   thing that would have to be proved.

20               The second thing that would have to be proved

21   is that you knowingly and willfully participated in the

22   scheme with the intent to defraud.

23               And third, it would have to be proved that you

24   either sent or caused to be sent in interstate or

25   foreign -- excuse me, a communication, you either sent
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 7 of 18

                                                                       7

 1   or caused to be sent a communication in interstate or

 2   foreign commerce in furtherance of the scheme to defraud

 3   on or about the date specified in the charge.

 4               So those are the key things.           A scheme to

 5   defraud.    Your knowing and willful participation in the

 6   scheme to defraud.       And your use or causing to be used

 7   interstate wire communications in furtherance of the

 8   scheme.

 9               Do you understand that those are the things

10   that would have to be proved in order for you to be

11   found guilty of wire fraud?

12               THE DEFENDANT:       Yes, your Honor.

13               THE COURT:      Now, let me drop back and ask a

14   couple things.      Did you read the indictment; that is,

15   the written charge in this case?

16               THE DEFENDANT:       Yes, your Honor.

17               THE COURT:      Did you have a chance to discuss

18   it with your lawyer?

19               THE DEFENDANT:       Yes, your Honor.

20               THE COURT:      How about the Acknowledgment and

21   Waiver of Rights form that you signed.             Did you read

22   that as well?

23               THE DEFENDANT:       Yes, your Honor.

24               THE COURT:      And did you discuss that with your

25   lawyer?
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 8 of 18

                                                                             8

 1                THE DEFENDANT:      Yes, your Honor.

 2                THE COURT:     Do you feel you understand both

 3   documents?

 4                THE DEFENDANT:      Yes, your Honor.

 5                THE COURT:     Have you ever been treated for a

 6   mental illness?

 7                THE DEFENDANT:      No, your Honor.

 8                THE COURT:     Are you taking any medicine today

 9   or are you under the influence of drugs or alcohol?

10                THE DEFENDANT:      No, your Honor.

11                THE COURT:     Okay.     The maximum possible prison

12   term that you face here is 20 years in prison.               You face

13   a maximum possible fine of $250,000.            You face a term of

14   supervised release of up to three years.             If you violate

15   supervised release, you could be sent back to prison.

16   And you could be required to pay restitution as a part

17   of your offense.       Do you understand all that?

18                THE DEFENDANT:      Yes, your Honor.

19                THE COURT:     Have you discussed in general with

20   your lawyer how the sentencing guidelines may apply in

21   this case?

22                THE DEFENDANT:      Yes, your Honor.

23                THE COURT:     When I sentence you I will use the

24   guidelines to determine a guideline sentencing range.

25   That's a range of months.           I will then treat the
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 9 of 18

                                                                           9

 1   guidelines as advisory.         So I could sentence you within

 2   the guidelines, or I could sentence you above it, or I

 3   could sentence you below it.          Do you understand that?

 4               THE DEFENDANT:       Yes, your Honor.

 5               THE COURT:      By pleading guilty you're giving

 6   up certain constitutional rights.           I want to review

 7   those rights with you now to make sure you understand

 8   them.

 9               You have the right to a trial.           That would be

10   in front of a jury.       The jury would consist of 12

11   people.    All 12 people would have to find you guilty

12   beyond a reasonable doubt in order for you to be found

13   guilty.

14               You could be represented by counsel at no cost

15   to you.

16               You could bring witnesses in to court at no

17   cost to testify for you.

18               You could testify at your trial.            If you

19   wanted to remain silent, you could remain silent.                If

20   you chose to remain silent, I will tell the jury that

21   they could not hold your silence against you in any way.

22               You could be present during the trial and you

23   could have your lawyer cross-examine any witnesses who

24   testify against you.

25               By pleading guilty you're giving up all these
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 10 of 18

                                                                         10

 1   rights.     If I accept your guilty plea, there won't be a

 2   trial.    The only thing that will be left is for me to

 3   sentence you.      Do you understand all of that?

 4                THE DEFENDANT:      Yes, your Honor.

 5                THE COURT:     Has anyone threatened you in an

 6   effort to try to get you to plead guilty?

 7                THE DEFENDANT:      No, your Honor.

 8                THE COURT:     Has anyone promised you anything

 9   in an effort to try to get you to plead guilty?

10                THE DEFENDANT:      No, your Honor.

11                THE COURT:     Mr. Huftalen, have you extended

12   any formal plea offers to the defendant?

13                MR. HUFTALEN:      No, other than what he's

14   pleading to by way of this acknowledgment and waiver, we

15   have not conveyed a formal plea offer to him.

16                THE COURT:     Well, let me understand the

17   situation.     There's two counts.         You're saying one count

18   will be dismissed.        Are you telling me that that's not

19   in exchange for his guilty plea; rather, it's simply a

20   promise that -- it's just simply a decision that you

21   made that you're going to do this?            There's no quid pro

22   quo involved?

23                MR. HUFTALEN:      Correct.

24                THE COURT:     Okay.    Do you agree with that?

25                MR. SCHULMAN:      I do.
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 11 of 18

                                                                                11

 1                THE COURT:     Apart from informal discussions,

 2   did you extend any formal plea offer to the defendant?

 3                MR. HUFTALEN:      No, I did not.      We had informal

 4   discussions.      There are a few things listed in a letter

 5   which the court has that bear on that.

 6                THE COURT:     All right.      Wait.   Come up to

 7   sidebar.

 8                There are only court personnel in here, I

 9   guess, so we can close the courtroom and you can go back

10   to your -- this portion of the discussion will be under

11   seal.

12                MR. SCHULMAN:      Thank you.

13                (A SEALED HEARING WAS HELD AND IS

14                 TRANSCRIBED UNDER SEPARATE COVER.)

15                THE COURT:     I need an offer of proof from you,

16   Mr. Huftalen.

17                MR. HUFTALEN:      Thank you, your Honor.            In the

18   event this case were to proceed to trial, I submit that

19   the evidence would establish beyond a reasonable doubt

20   the following:

21                For several years until an arrest was made in

22   February of 2013, an individual living in Vietnam whose

23   last name was Ngo was engaged in the business of selling

24   personal identifying information, including names, DOBs,

25   social security numbers, credit card account information
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 12 of 18

                                                                         12

 1   to more than 13 hundred people around the world so that

 2   those 13 hundred customers of his could engage in

 3   criminal activities including credit card fraud, bank

 4   fraud and income tax fraud.

 5                The evidence would show that Mr. Ngo, who has

 6   pled guilty, and in the event this case went to trial,

 7   would testify at trial, knew that his customers were

 8   buying this PII to engage in fraud.            The evidence would

 9   also show that one of the customers was the defendant,

10   Mr. Soyemi.

11                E-mail communications between Mr. Soyemi and

12   Mr. Ngo would establish that Mr. Soyemi was purchasing

13   on numerous occasions PII from Mr. Ngo who was in

14   Vietnam while Mr. Soyemi was in New York, thereby

15   involving international wire communications through

16   e-mail.

17                The evidence would also establish that in

18   February of 2013, Mr. Ngo was arrested.             The e-mail

19   addresses that he used to communicate with his

20   customers, including Mr. Soyemi, were with Mr. Ngo's

21   agreement turned over to a Secret Service agent, Matthew

22   O'Neil, who then corresponded with many of Mr. Ngo's

23   customers, including Mr. Soyemi, posing as Mr. Ngo.

24   During those communications, as are specifically set

25   forth in Count One of the indictment, Mr. Soyemi asked,
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 13 of 18

                                                                       13

 1   Mr. Soyemi while he was in New York utilizing his e-mail

 2   address that's set out in the indictment,

 3   ketay01@yahoo.com, asked the undercover agent to please

 4   sell him additional PII, dates of birth, social security

 5   numbers, and send them to him in New York.              The

 6   undercover agent did not do that, but rather just

 7   communicated with him.

 8                The evidence that would show that Mr. Soyemi

 9   was in fact the person who was using the

10   ketay01@yahoo.com e-mail address includes the following:

11   Mr. Soyemi lived at a particular address in New York

12   which was known to law enforcement.            The Internet

13   protocol addresses for the log-in's to that

14   ketay01@yahoo.com over many months and at all times of

15   the day and night originated at that address where Mr.

16   Soyemi was living.

17                Mr. Soyemi was taken into custody on April 3rd

18   of 2013.     This, I believe, may not be admissible at

19   trial, but it's a fact in the case, and that is

20   communications between the person using

21   ketay01@yahoo.com and the undercover agent, stopped on

22   the day that Mr. Soyemi was arrested, and have never

23   resumed since because -- I would say because Mr. Soyemi

24   has been in custody since.

25                During the course of the communications
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 14 of 18

                                                                          14

 1   between Special Agent O'Neil posing as Mr. Ngo, and Mr.

 2   Soyemi, Agent O'Neil e-mailed Mr. Soyemi at that e-mail

 3   address and said I'm back.          Agent O'Neil, posing as Mr.

 4   Ngo, e-mailed Mr. Soyemi on February 25th, 2013, and

 5   said, quote, I am back.         You doing tax refund or credit

 6   card?    And Mr. Soyemi responded, I do credit cards but

 7   can you tell me tax refund.

 8                I submit the evidence in the case would

 9   establish that the intent of Mr. Soyemi was to get the

10   personal identification information of dozens, if not

11   hundreds, of individuals in the United States for the

12   purpose of engaging in criminal conduct, including

13   credit card fraud and bank fraud, so that Mr. Soyemi

14   could then falsely represent that he was the actual

15   person in whose name he was applying for credit card

16   accounts to obtain merchandise through that false

17   representation and also to obtain money from banks

18   through the false representation that he was the person

19   associated with that bank account.

20                I believe that is a very brief summary of what

21   the evidence would be that I think would be sufficient

22   to allow a jury to find the elements of wire fraud

23   beyond a reasonable doubt.

24                THE COURT:     All right, thank you.         Have you

25   heard what the prosecutor said, Mr. Soyemi?
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 15 of 18

                                                                        15

 1                THE DEFENDANT:      Yes, your Honor.

 2                THE COURT:     Do you disagree with anything that

 3   he has said?

 4                THE DEFENDANT:      No, your Honor.

 5                THE COURT:     Are you pleading guilty to this

 6   charge because you are guilty?

 7                THE DEFENDANT:      Yes, your Honor.

 8                THE COURT:     Are you satisfied with the legal

 9   advice you've received from your attorney?

10                THE DEFENDANT:      Yes, your Honor.

11                THE COURT:     Counsel, have you advised your

12   client concerning the admissibility of any statements or

13   other evidence against him?

14                MR. SCHULMAN:      Yes, I have, your Honor.

15                THE COURT:     To your knowledge is he pleading

16   guilty because of any illegally obtained evidence in the

17   government's possession?

18                MR. SCHULMAN:      No.

19                THE COURT:     Do you know of any reason why I

20   should not accept his guilty plea?

21                MR. SCHULMAN:      None whatsoever.

22                THE COURT:     Mr. Soyemi, this is the last

23   chance you have to change your mind.             Do you feel you

24   have had enough time to think about your decision?

25                THE DEFENDANT:      Yes, your Honor.
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 16 of 18

                                                                       16

 1                THE COURT:     Do you still wish to plead guilty?

 2                THE DEFENDANT:      Yes, your Honor.

 3                THE COURT:     You've told me you've read the

 4   charge and understand it, so I won't read it to you

 5   again unless you want me to.          Do you want me to read it

 6   to you?

 7                THE DEFENDANT:      No, your Honor.

 8                THE COURT:     Okay.    I will take your guilty

 9   plea then.

10                As to Count One of the indictment charging you

11   with the offense of wire fraud, how do you plead to that

12   charge, guilty or not guilty?

13                THE DEFENDANT:      Guilty, your Honor.

14                THE COURT:     Having questioned the defendant

15   and his counsel on the offered plea of guilty, the

16   defendant and his counsel having informed the court that

17   they have conferred concerning the offered plea of

18   guilty and all aspects of the charge against the

19   defendant, and any defenses he may have, and the court

20   having observed the defendant making his answers, his

21   demeanor and manner while answering questions, his

22   attitude and his apparent intelligence, and the court

23   having observed that the defendant does not appear to be

24   under the influence of any medication, drug or other

25   substance which may affect his judgment in any manner,
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 17 of 18

                                                                               17

 1   the court finds that the offered plea of guilty of the

 2   defendant has a factual basis, is free of any coercive

 3   influence of any kind, is competently and voluntarily

 4   made with full knowledge of the charge against him and

 5   the consequences of his plea.           That there have been no

 6   promises made to him, and no threats or coercion have

 7   been exerted upon him in any manner.             Accordingly, I

 8   accept the defendant's guilty plea.            He's now adjudged

 9   guilty of the offense set forth in Count One of the

10   indictment.

11                Sentencing in this case will take place on

12   July 7th at 10 a.m.        Parties should consult local rules

13   for other dates bearing on the sentencing process.

14                The defendant is currently in custody.               I see

15   no reason to change his custody status.

16                Is there anything else we need to cover today?

17                MR. SCHULMAN:      No, sir.

18                MR. HUFTALEN:      No, sir.

19                THE COURT:     Okay, thank you.

20                (Hearing adjourned at 12:00 p.m.)

21

22

23

24

25
Case 3:21-mj-05101-DWC-BHS Document 9-5 Filed 05/24/21 Page 18 of 18

                                                                       18

 1

 2                          C E R T I F I C A T E

 3

 4                I, Sandra L. Bailey, do hereby certify that

 5   the foregoing transcript is a true and accurate

 6   transcription of the within proceedings, to the best of

 7   my knowledge, skill, ability and belief.

 8

 9

10   Submitted: 4/9/2014             /s/ Sandra L. Bailey
                                     SANDRA L. BAILEY, LCR, CM, CRR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
